Per Curiam:
The claim upon which the judgment appealed from was rendered was clearly litigated between the parties in a prior action for the foreclosure of -a mortgage in the Supreme Court, in which suit the plaintiff herein was defendant. In his answer in that case he set up as a counterclaim the same claim upon which the present suit jvas brought, and the matter was there litigated to a conclusion. The plaintiff herein is bound by that decree. It follows that the .judgment must be reversed and a new trial granted, costs to abide the event. Woodward, Jenks, Hooker and Miller, JJ., concurred; Hirschberg, P. J., not voting. Judgment of the Municipal .Court reversed and new trial ordered, costs to abide the event.